Citation Nr: 1643295	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  14-29 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for right ear hearing loss. 

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from Mary 1965 to October 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  An unappealed decision dated August 2009 denied entitlement to service connection for a left ear hearing loss; no new and material evidence was submitted within the appeal period.
	
2.  The evidence associated with the claims file subsequent to August 2009, by itself or when considered with the previous evidence of record, is cumulative and redundant of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim; the claim is not reopened.

3.  The Veteran does not have a compensable level of right ear hearing loss.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision that denied service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received since August 2009 to reopen a claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a compensable disability rating for right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in September 2011.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in February 2007, July 2009, and July 2012.  

A review of the record shows that the responses that the Veteran provided during testing in February 2007 and in July 2012 were noted to be inconsistent with the observed auditory behaviors.  The Veteran was retested during both examinations and the inconsistencies remained; therefore, the testing was terminated.  The Board finds the July 2012 VA examination to be adequate because it conducted in accordance with the requirements outlined in 38 C.F.R. § 4.85(a), for evaluating hearing impairment for VA purposes.  Notably, neither the Veteran nor his representative has asserted that the July 2012 VA examination was inadequate.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, the Veteran's claim for service connection for left ear hearing loss was initially denied in a February 2007 rating decision because reliable results from current VA testing could not be obtained.  It was again denied in an August 2009 rating decision because the record did not contain a nexus relating left ear hearing loss to service.  The Veteran did not appeal that decision, and new and material evidence was not received within a year of that decision that would prevent the claim from becoming final.   

The pertinent evidence of record at the time of the August 2009 rating decision included the Veteran's service treatment records, claim for service connection, and VA examinations reports dated February 2007 and July 2009.

In the February 2007 VA examination, the examiner noted that the Veteran failed to comply with the examination procedures and further testing was halted and results obtained were not reported.  

In the July 2009 VA examination report, the examiner did not provide a nexus opinion for the left hear hearing complaints. 

Evidence submitted after the prior decision includes a July 2012 VA examination report and August 2014 statement from the Veteran.  

In a July 2012 VA examination report, the examiner noted a review of the record showed a shift in hearing during the Veteran's service and a hearing loss at exit.  The examiner indicated that it was impossible to give an opinion for the Veteran due to the fact that his responses were inconsistent and unreliable.  The Veteran was retested for both pure tone thresholds and speech discrimination scores, and the examiner found that reliability did not improve so testing was terminated.  

In an August 2014 statement, the Veteran indicated that a window air conditioner was installed at his station during service and that it was his belief that this caused his hearing loss. 

The basis for the August 2009 denial was the absence of a nexus relating left ear hearing loss to service.  To the extent the Veteran has elaborated on the circumstances of his service, such lay evidence is cumulative of his prior reports.  None of the additional evidence provides a nexus to service.  Indeed, the July 2012 VA examiner was unable to give a nexus opinion based on the Veteran's unreliable responses.  

In this case, the Board finds that new and material evidence has not been presented.  While the new evidence was submitted to VA, the evidence is not material because it does not relate to unestablished facts necessary to establish the claim-evidence of a relationship of a current disability to active service.  To the extent the evidence shows the Veteran's continued complaints of left ear hearing loss, this evidence is duplicative of evidence previously of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, even considering the new VA examination and lay statement in conjunction with the evidence already of record, it does not raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  None of the new evidence relates to any basis for the prior denial of service connection.  The Veteran's responses at the most recent VA examination were not sufficient for the examiner to provide a current diagnosis of left ear hearing or to address the etiology of his complaints.  Therefore, the claim must be denied.  Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.

III.  Increased Rating 

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's right ear hearing loss disability has been assigned a 0 percent rating under Diagnostic Code 6200.  Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII (2015).  

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  38 C.F.R. § 4.85(a) (2015).  Numeric designations of Levels I through XI are assigned by application of Table VI, in which the percentage of discrimination is intersected with the pure tone decibel loss.  38 C.F.R. § 4.85, Table VI (2015).  The results are then applied to Table VII, for a percentage rating.  Pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d) (2015). 

Where pure tone thresholds are 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a) (2015).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b) (2015).

Where service connection is in effect only for the hearing loss affecting one ear, for rating purposes the nonservice-connected ear is treated as if there is no hearing impairment.  The exception to this is 38 C.F.R. § 3.383(a)(3), which specifies that compensation is payable for the combination of the service-connected and nonservice-connected hearing loss where the hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, and the hearing impairment in the nonservice-connected ear meets the definition of hearing loss specified in 38 C.F.R. § 3.385.  

The Board finds that the Veteran is not entitled to a compensable rating for right ear hearing loss.  As noted above, on VA examination in July 2012, the VA examiner concluded that the Veteran's tested pure tone threshold results and speech discrimination scores were inconsistent and unreliable based on initial testing and retesting.  No hearing evaluations are of record because the July 2012 results were found to be unreliable.  The record contains no additional private or VA treatment records with hearing evaluations.  

The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Veteran reports a decrease in right ear hearing, the VA examination report of record is not valid due to the Veteran's inconsistent responses and because those findings were specifically found to be unreliable by the audiologist who recorded them.  The Board also finds that there is nothing to indicate that reliable hearing evaluations would be elicited in another examination.  As a result, the Board must come to a determination solely on the basis of reliable information included in the record.  Therefore, because there are no valid audiometric evaluations of record, the schedular criteria of Diagnostic Code 6100 cannot serve as a basis for an increased rating.  

The Board notes that the Veteran arguably has hearing impairment in his nonservice-connected left ear that meets the definition of hearing loss specified in 38 C.F.R. § 3.385.  Specifically, the report of a July 2009 VA examination documents such hearing impairment in the left ear, although it is far from clear whether those results remain valid today.  In any event, the evidence does not establish a compensable level of hearing loss in the right ear alone, and so the provisions of 38 C.F.R. § 3.383 are not for application.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  In this case, the rating criteria for the ear reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  The symptoms of the difficulty in hearing are contemplated in the schedular criteria and here the Veteran's inconsistent responses resulted in a noncompensable evaluation.  The evidence does not show frequent hospitalization due to hearing loss of that any interference with employment rises to the level of marked.  He reports that he retired in 2011.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for right ear hearing loss, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The application to reopen a claim for service connection for left ear hearing loss is denied.

Entitlement to a compensable rating for right ear hearing loss is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


